Shepley, C. J., orally.
— The deposition was offered by the plaintiff.
The deponent’s liability upon his indorsement could not be defeated by a verdict for the plaintiff. He was not, therefore, interested in favor of the plaintiff, and the deposition was admissible.
The plaintiff also contended, that parol evidence is not receivable to change the relation of parties to a negotiable note.
*494A consideration of that question is unnecessary, because the deposition, which is made a part of the case, contains nothing which can tend to show, that the defendant intended to sign as a promisor. It only proves, that his name was to be upon the paper; and its exclusion was, therefore rightfully ordered.
When one places his name upon the back of an unnegotiable note, the law presumes him to be a promisor.
When he places it upon the back of a negotiable note, the law presumes, that he intended to be an indorser.

Nonsuit confirmed.